Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition to Applicant attacking each prior art individually.  Applicant’s arguments are moot in lieu of the use of the prior arts 
Gutierrez is used to teach the inclusion of a battery to provide power in the event none is supplied, not to teach the Wiegand sensor.
Schrubbe in combination with Elliott–Dlugos–Gutierrez combination teaches the memory.
Additionally, prior art Dlugos is introduced to meet the new claim language.  For instance, “capable of” does not have the same meaning as “configured to.”
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (USPB 6424928 B1) in view of Dlugos et al. (USPN 6191687 B1).
Regarding Claim 1, Elliott et al. discloses a valve actuator for a valve, comprising: a drive element (120), rotatable between a first position and a second position to open and close the valve (Col. 7, Lines 1–8); a position detector assembly (100) operatively coupled to the drive element to detect a position of the valve (Col. 7, Lines 5–8), the position detector assembly comprising: a pinion configured to rotate in conjunction with rotation of the drive element (Col. 7, Lines 21–27 and Fig. 1B); a magnet (310) coupled to the pinion such that the magnet rotates as the pinion rotates (Col. 8, Lines 33–47 and Figs. 1D and 2–3), but does not disclose and an energy-harvesting sensor disposed adjacent to the magnet, wherein the energy-harvesting sensor is a Wiegand sensor that generates an electrical pulse responsive to rotation of the magnet, wherein the electrical pulse is indicative of a change in position of the valve and is configured to power circuitry that determines the position of the valve.
Dlugos teaches an energy-harvesting sensor (10) in order to potentially decrease manufacturing costs and time by using a single element to both detect location and as a power source to components needing to be powered.  Col. 2, Lines 10–18 and 46–60).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the position sensor of Elliott with a position sensor as taught by Dlugos in order to potentially decrease manufacturing costs and time by using a single element to both detect location and as a power source to components needing to be powered.
The Elliott–Dlugos combination results in modification of Elliott’s sensor position detector assembly to include Dlugos’ energy-harvesting sensor.  Dlugos’ energy-harvesting sensor is located at a location on Elliott’s sensor position detector assembly so as to work as intended.
The Elliott–Dlugos combination teaches the energy-harvesting sensor disposed adjacent to the magnet (Elliott 310), wherein the energy-harvesting sensor (Dlugos 10) is a Wiegand sensor that generates an electrical pulse responsive to rotation of the magnet (Dlugos Col. 2 Lines 46–67 through Col. 3 Lines 1–18), wherein the electrical pulse is indicative of a change in position (Dlugos Col. 2 Lines 46–60, where the Wiegand sensor senses the strength of the magnetic field which corresponds to the location of the valve) of the valve and is configured to power circuitry that determines the position of the valve.  Dlugos Col. 2 Lines 46–60
Regarding Claim 2, the Elliott–Dlugos combination teaches the electrical pulse is configured to power circuitry that determines the position of the valve based on the electrical pulse.  Dlugos Col. 1 Lines 47–50.
Regarding Claim 3, the Elliott–Dlugos combination teaches the position detector assembly (Elliott 100) further comprises a Hall effect sensor (Elliott 410) disposed adjacent to the magnet (Elliott 410) and Elliott Figs. 2–4, wherein the electrical pulse is capable of powering circuitry that determines the position of the valve based on an electrical signal from the Hall effect sensor.  Dlugos Col. 1 Lines 47–50, Col. 2 Lines 11–18, 46–67 through Col. 3 Lines 1–18.  The Wiegand sensor generates power for a circuit.
Regarding Claim 4, the Elliott–Dlugos combination teaches the magnet has a magnetic polarity, and wherein the energy-harvesting sensor generates the electrical pulse responsive to a change in the magnetic polarity of a magnetic field caused by rotation of the magnet.  Dlugos Col. 2, Lines 46–60.
Regarding Claim 5, the Elliott–Dlugos combination teaches the drive element comprises a worm drive gear (Elliott 165).  
Regarding Claim 6, the Elliott–Dlugos combination teaches the Wiegand sensor comprises a Wiegand wire core and a wire coil wrapped around the Wiegand wire core (Dlugos Col. 2 Lines 46–67 through Col. 3 Lines 1–18), wherein the Wiegand wire core has a magnetic field having a 2Application No. 16/673,057Docket No.: 06005/864201Amendment datedReply to Office Action of December 15, 2021magnetic polarity that changes responsive to rotation of the magnet, and wherein the electrical pulse comprises a current induced in the wire coil responsive to the change in the magnetic polarity of the magnetic field.  Dlugos, Col. 2 Lines 46–67 through Col. 3 Lines 1–18
Regarding Claim 7, the Elliott–Dlugos combination teaches a converter (Elliott 460) powered by the electrical pulse, the converter configured to receive the electrical pulse from the energy-harvesting sensor (The Wiegand sensor provides energy to the circuit, Dlugos, Col. 2 Lines 11–18 and where the converter is part of the circuit, Elliott, Fig. 2), and the converter configured to convert the electrical pulse into a digital signal indicative of the position of the valve.  Dlugos, Col. 2 Lines 11–18.
Regarding Claim 8, the Elliott–Dlugos combination teaches a motor operably (Elliott, 130) coupled to the drive element (Elliott, 120) to rotate the drive element between the first position and the second position (Elliott, Col. 6, Lines 60–67 through Col. 7, Lines 1–8).  
Regarding Claim(s) 9, the structural limitation of the apparatus described in the claim is recited in claims 1, 3 and 6.
Regarding Claim(s) 10, the structural limitation of the apparatus described in the claim is recited in claim 2. 
Regarding Claim(s) 11, the structural limitation of the apparatus described in the claim is recited in claim 3. 
Regarding Claim(s) 12, the structural limitation of the apparatus described in the claim is recited in claim 6. 
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claim is recited in claim 7. 
Claims 15–22 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (USPB 6424928 B1) in view of Dlugos et al. (USPN 6191687 B1), in further view of Gutierrez et al. (USPN 6886414 B2).
Regarding Claim 15, the Elliott–Dlugos combination does not teach a battery in electrical communication with the energy-harvesting sensor and configured to receive the electrical pulse and store a voltage associated with the electrical pulse. 
 Gutierrez teaches a battery (140) as an additional power source in order to provide redundancy to maintain continuous power to the circuitry.  Col. 4, Lines 38–52.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the position sensor circuitry of the Elliott–Dlugos combination with a battery as taught by Gutierrez to provide redundancy to maintain continuous power to the circuitry.
The Elliott–Dlugos–Gutierrez combination results in Gutierrez’s battery being located such that Gutierrez’s battery works as intended. 
The Elliott–Dlugos–Gutierrez combination teaches the battery in electrical communication with the energy-harvesting sensor (Dlugos 10) and configured to receive the electrical pulse and store a voltage associated with the electrical pulse. Gutierrez Col. 4, Lines 38–53.
Regarding Claim 16, the Elliott–Dlugos–Gutierrez combination teaches a converter (Elliott, 460), wherein the battery is further configured to be in electrical communication with the converter to selectively provide a voltage to the converter to power the converter (Gutierrez, Col. 4, Lines 38–53, where the circuitry is all electrically connected which facilitates the communication between the converter and the battery).  
Regarding Claim 17, the Elliott–Dlugos–Gutierrez combination teaches a power manager in electrical communication with the battery and configured to control when the battery provides a voltage to the converter.  Dlugos teaches the magnetic waves adjusting the signal to the electric components which includes the battery and thus can manage the electrical communication between the power manager and the battery.  Col. 1, Lines 37–51.
Regarding Claim 18, the Elliott–Dlugos–Gutierrez combination teaches the battery comprises a supercapacitor (Gutierrez, Col. 4, Lines 38–53).  
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of position-tracking circuitry that is configured to calculate the position of the valve and store data indicative of the position of the valve; and power management circuitry that is configured to power the position-tracking circuitry based on either an external power source or energy generated by the energy-harvesting sensor. 
The Elliott–Dlugos–Gutierrez combination teaches position-tracking circuitry that is configured to calculate the position of the valve (Elliott, Col. 10, Lines 19–26) and store data indicative of the position of the valve (Elliott, Col. 10, Lines 27–36, where a processor is capable of storing information); and power management circuitry that is configured to power the position-tracking circuitry based on either an external power source or energy generated by the energy-harvesting sensor (Gutierrez, Col. 4, Lines 38–53).  
Regarding Claim 20, the Elliott–Dlugos–Gutierrez combination teaches a Hall effect sensor (Elliott 410) disposed adjacent the magnet (Elliott 310), wherein the position tracking circuitry calculates the position of the valve based (Elliott, Col. 10, Lines 19–26) on an electrical signal from the Hall effect sensor.  
Regarding Claim(s) 21, the structural limitation of the apparatus described in the claim is recited in claim 7. 
Regarding Claim(s) 22, the structural limitation of the apparatus described in the claim is recited in claim 7. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott (USPB 6424928 B1) in view of Dlugos et al. (USPN 6191687 B1), in further view of Gutierrez et al. (USPN 6886414 B2), in further view of Schrubbe (US PGPub 20180051973 A1).
Regarding Claim 23, the Elliott–Dlugos–Gutierrez combination does not teach a memory, the memory being in electrical communication with the converter for storage of digital information indicative of the position of the valve.
Schrubbe teaches a memory, the memory being in electrical communication with the converter for storage of digital information indicative of the position of the valve (Para. 30) to save the number of counts and to be able to extrapolate the number to determine the location of the valve if need be.  Para. 30.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the position sensor circuitry of the Elliott–Dlugos–Gutierrez combination with a battery as taught by Schrubbe to provide redundancy to maintain continuous power to the circuitry.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753